Exhibit 3.1 CERTIFIED TO BE TRUE AND CORRECT COPY AS TAKEN FROM AND COMPARED WITH THE ORIGINAL ON FILE IN THIS OFFICE JUN 12 2000 /s/ Jim Miles SECRETARY OF STATE OF SOUTH CAROLINA STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF INCORPORATION FOR A STATUTORY CLOSE CORPORATION Jim Miles SECRETARY OF STATE FILED JUN 12 2000 1. The name of the proposed corporation isCOMMERCIAL MARKETING CORP. 2. This corporation is a statutory close corporation, pursuant to Chapter 18, Title 33 of the 1976 South Carolina Code, as amended. 3. The initial registered office of the corporation is 60 MALLET HILL RD. StreetNumber ColumbiaRICHLANDSC29223 CityCountyStateZip Code and the initial registered agent at such address is CHARLES W. JONES, JR. 4. The corporation is authorized to issue shares of stock as follows: complete a or b, whichever is applicable: a. xThe corporation is authorized to issue a single class of shares, and the total number of shares authorized is1,000. b. oThe corporation is authorized to issue more than one class of shares: Class of Shares Authorized No. of Each Class If shares are divided into two or more classes or if any class of shares is divided into series within a class, the relative rights, preferences, and limitations of the shares of each class, and of each series within a class, are as follows: 5. The existence of the corporation shall begin as of the filing date with the Secretary of State unless otherwise indicated (Sec S33-1-230(b)); 6. Unless specified otherwise below, the transfer of shares of stock of the corporation shall he subject to the restrictions set out in 5533-18-110 through 33-12-130 of the 1976 South Carolina Code, as amended. Specify any variations in the statutory format in 5532-18-110 through 33-18-130; 7. Unless otherwise specified below the corporation shall have a board of directors (sec 533-12-21.0 of the 1976). x This corporation elects not to have a board of directors. 8. Check, if applicable oThis corporationelects to have the provisions of 5533-18-140 through 33-18­1,70 of the 1976 Cede, which give the estate of a deceased shareholder the right to compel the corporation to purchase the deceased shareholder's shares, apply. Specify any variations in the statutory format in 5533-18-140 through 33-18-170: 9. The optional provisions which the corporation elects to include in the articles of incorporation are as follows (see 533-2-102 and the applicable comments thereto; and 5533-18-330, 35-2-105, and 35-2-221 the 1976 South Carolina Code); 10 .The name and address and signature of each incorporator is as follows (only one is required): Name Address Signature CHARLES W. JONES JR 60 MALLET HILL RD.COLUMBIA, SC /s/ Charles W. Jones, Jr. 11 . I, Walter H Smith, an attorney licensed to practice in the State of south Carolina, certify that the corporation, to whose articles of incorporation this certificate is attached, has complied with the requirements Chapter 2, Title 33 of the 1976 South Carolina relating to the articles of incorporation. DATED:6-12-2000 /s/ Walter H Smith Post Office Box 1699 (Signature) (Address) Walter H Smith Columbia, SC 29202 (Type or Print Name) (City, State, Zip)
